Citation Nr: 0915711	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for cluster 
headaches.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1994 to February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  




FINDING OF FACT

The Veteran's cluster headaches have not been productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
service-connected cluster headaches have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 
8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005 and August 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 
2006 and February 2009, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In this case, the requirements set forth in 
Vazquez-Flores were fulfilled by the August 2008 VCAA notice 
letter cited above.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran indicated that there 
were outstanding treatment records at the VA Medical Center 
in Palo Alto.  However, after a search for those records, VA 
determined that no such records existed.  The Board finds 
that additional efforts to obtain these records would be 
futile, and as such, the Board finds that VA has fulfilled 
its duty to assist in obtaining such records.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.



Analysis

The Veteran essentially contends that his cluster headaches 
are more disabling than contemplated by the current 30 
percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's disability has been rated under DC 8100 for 
migraine headaches.   Under DC 8100, a 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  38 C.F.R. 
§ 4.124a, DC 8100.  A 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Id.  A maximum 50 
percent rating is warranted for very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  Id.  

VA afforded the Veteran a neurological examination in August 
2005, the report of which noted he had episodes of headaches 
two to three time a day lasting about 25-30 minutes.  These 
episodes started with throbbing in the right frontal orbital 
region, his right eye getting red and watery, and having 
trouble keeping his right eye open.  He did not experience 
nausea, but he did have photophobia, phonophobia, and a 
tendency to lie down.  Trigger factors included missing 
meals, change in sleep, bright light, caffeine, or cold 
weather. 

Various treatment records from Kaiser Permanente dated in 
July 2006 noted the Veteran's severe cluster headaches which 
had increased in intensity occurring up to three times a day 
and lasting for 30 to 35 minutes.  His headache episodes were 
described as starting out as a right-sided headache with 
tingling behind his right eye and increased sensitivity to 
light.  He reported that these headaches have woken him from 
sleep.  

VA afforded the Veteran another examination in October 2008.  
The examination report noted that in the last three and half 
years, the Veteran experienced headaches three to four times 
a day with 10/10 pain severity.  A typical episode started 
with an aura or warning of an unusual smell followed by 
sensitivity in the right side of the head, right eye, 
retroorbital, and right temporoparietal which gradually 
reached the maximum 10/10 severity of pain after 25 minutes 
and lasting for 10 to 15 minutes at this level before 
resolving.  The entire episode lasted about 40 minutes.  
These episodes involved photophobia but not phonophobia, 
developing red eye with tearing, and difficulty keeping the 
right eye open.  While he had a similar headache on the left 
side once or twice ever, the headaches usually occurred on 
the right side. The headaches were made worse by changes in 
sleep patterns.  His job required changes in shifts every few 
weeks leading to irregular sleep patterns which he believed 
contributed to his headaches.  

The Veteran reported that he had difficulty focusing on 
anything other than the headaches during an episode.  If he 
was not at work during an episode, he would lie down in a 
dark room.  He worked as a BART train driver and if he was at 
work during an episode, he typically sat down.  He reported 
that the "the train drives itself."  Although the Veteran 
indicated that he learned to adapt and tolerate the 
headaches, he stopped his activities during a headache if 
possible.  However, he did not stop his activities at work 
because he would not be able to work most days and he must 
keep his job.  He missed work about twice a month due to his 
headaches and other factors (change in sleep, minor colds, 
illness which in combination with a headache episode will 
"tip him over the edge").  

Based on the evidence, a rating in excess of the current 30 
percent evaluation is not warranted.  While the Veteran has 
prostrating attacks, there is no indication that they are 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, DC 8100.  The Veteran, himself, has indicated that 
he is able to work during his headache episodes and that he 
has not taken time off due to his disability.  While he 
missed two days a month of work due to his headaches, he 
indicated that there were also other factors contributing to 
the time off.  Therefore, the Veteran's cluster headaches 
more nearly approximate the evaluation contemplated in the 
current 30 percent rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

Finally, the Veteran has not been hospitalized for his 
disability.  Additionally, while he indicated that he took 
two days off a month due to his headaches, he noted that 
there were other factors which contributed to his taking time 
off.  In any case, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for cluster headaches is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


